E-Unit, LLC v Saul (2017 NY Slip Op 06351)





E-Unit, LLC v Saul


2017 NY Slip Op 06351


Decided on August 30, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 30, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
CHERYL E. CHAMBERS
JEFFREY A. COHEN, JJ.


2015-06392
 (Index No. 511863/14)

[*1]E-Unit, LLC, a Delaware limited liability company, et al., respondents, 
vLewis Saul, et al., appellants.


Judd Burstein, P.C., New York, NY, for appellants.

DECISION & ORDER
Appeal from an order of the Supreme Court, Kings County (Carolyn E. Demarest, J.), dated June 17, 2015. The order, insofar as appealed from, denied that branch of the defendants' cross motion which was to impose sanctions.
ORDERED that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the defendants' contentions, the Supreme Court providently exercised its discretion in denying that branch of their cross motion which was to impose a monetary sanction upon the plaintiffs and their attorney, as the defendants failed to demonstrate that either engaged in frivolous conduct within the meaning of 22 NYCRR 130-1.1(c) (see Finkelman v SBRE, LLC, 71 AD3d 1081, 1082; Glenn v Annunziata, 53 AD3d 565, 566).
RIVERA, J.P., BALKIN, CHAMBERS and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court